65 F.3d 174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul BROADWELL, Plaintiff-Appellant,v.Richard WEARE, Clerk of the United States District Court forthe District of Arizona, Defendant-Appellee.
No. 95-15276.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Paul Broadwell appeals pro se the district court's summary judgment dismissal of his Bivens action against Richard H. Weare, Clerk of the United States District Court for the District of Arizona, as barred by the statute of limitations.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons set forth in the district court's order filed January 19, 1995, as amended by its order of February 1, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3